Citation Nr: 0840623	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971, including service in Vietnam from October 1969 
to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted service 
connection for PTSD with an evaluation of 30 percent 
effective December 13, 2004.
FINDING OF FACT

The veteran's service-connected PTSD is manifested by: 
nightmares, flashbacks, intrusive thoughts, an exaggerated 
startle response, hypervigilance, depressed mood, anxiety, 
irritability, problems concentrating, trouble sleeping, 
suicidal ideation with no intent, fair to good insight, good 
judgment, normal speech and thought content and Global 
Assessment of Functioning Scale (GAF) scores which 
predominantly range from 55 to 57. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met for any period of time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2005 the veteran was granted service connection for 
PTSD with an evaluation of 30 percent, effective December 13, 
2004.  The veteran has appealed.  The veteran seeks an 
initial disability rating in excess of 30 percent for his 
service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 
are indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.  Use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In January 2005, a private physician examined the veteran and 
diagnosed him with chronic and moderate PTSD as well as major 
depressive disorder.  The GAF assigned was 45.  During the 
examination the veteran reported having nightmares at least 
once a week, flashbacks when watching the news, trouble 
sleeping, intrusive thoughts, being startled easily and being 
extremely hypervigilant.  He stated that he socialized rarely 
and very infrequently and that all of his close friends are 
Vietnam veterans.  Additionally, he reported hearing noises 
in his house almost daily and seeing shadows moving out from 
the corner of his eye about four times per day when no one 
else is around.  The veteran stated that he felt depressed 
with no energy or interest in things, that he angered easily 
and had crying spells almost twice a week.  He reported that 
he does not like to work with people and that he managed to 
work alone in the computer department with little interaction 
with others.  Mental examination revealed him to be pleasant 
and cooperative with good eye contact.  While the veteran 
appeared slightly anxious and slightly depressed, his affect 
was congruent and his thought processes were within normal 
limits.  There were no flight of ideas, no looseness in 
association and no tangential thinking.  He had good judgment 
and insight.  The veteran also denied any suicidal or 
homicidal ideation.  The physician opined as follows:

[The veteran's] symptoms are persistent 
and so I consider him to be disabled.  I 
believe that these symptoms have 
moderately-to-severely compromised his 
ability to sustain social relationship[s] 
and also moderately compromised his 
ability to sustain work relationship[s] 
and therefore I consider him to be 
disabled.

In April 2005 the veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
veteran reports that he is married for 35 years, has two 
adult children that he gets along with well, and reported 
that he does chores around the house.  He mentioned marital 
problems but states that they are typical.  He is currently 
retired but previously worked as a computer coordinator for 
30 years.  The veteran also reported being in a depressed 
mood that could last for two to three days at a time and 
occasional to frequent suicidal ideation but denied any 
intent with this.  He denied panic attacks but reported 
problems with his memory and bad dreams four times per week.  
He stated a change in appetite, energy, and concentration.  
Mental examination revealed him to be alert and well oriented 
times four, with no noted problems with speech or thought 
processes.  The diagnosis was PTSD with depression.  The GAF 
score was 57, which is indicative of moderate 
symptomatology.  See DSM- IV.  

During an August 2004 VA mental health examination the 
veteran reported an increase in symptoms of depression since 
his retirement.  The veteran was diagnosed with major 
depressive disorder and a GAF score was not assigned.  During 
a September 2004 examination the veteran reported that he was 
subject to physical abuse while in training and experienced 
military sexual trauma (MST) following the unwelcome advances 
from an unknown male.  This examination revealed diagnoses of 
"double depression (MDDD [major depressive disorder] imposed 
on dysthymia)" and a generalized anxiety disorder with a GAF 
score of 55.  The veteran was diagnosed with PTSD and MDD in 
September 2005.  The veteran's insight was fair, judgment was 
good and there was no suicidal ideation.  In April 2008 a 
mental health examination showed the veteran refilling 
prescriptions.  He reported that after running out of 
prescriptions he had trouble with sleeping, irritability, 
night sweats, and fear.  The diagnosis at this time was PTSD, 
depression, and bereavement with a GAF score of 55.

The Board first notes that the private physician found the 
veteran to be pleasant and cooperative with good eye contact 
and congruent speech.  He also noted that the veteran's 
thought processes were within normal limits.  While the 
veteran appeared slightly anxious and slightly depressed, 
there were no flight of ideas, no looseness in association, 
and no tangential thinking.  The veteran also denied any 
suicidal or homicidal ideation.  Despite the private 
physician's assessment of a GAF of 45, there is no report of 
the kinds of symptoms contemplated by a rating of 50 percent, 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
examiner also noted that the veteran's ability to sustain 
work relationships was only moderately compromised.  

The Board notes that the veteran is married and has been for 
the past 38 years and, while now retired, he worked as a 
computer coordinator for 30 years following service.  
Moreover, while the private physician diagnosed the veteran 
with a GAF score of 45 in January 2005, it is noteworthy that 
the C&P examiner found the veteran to be functioning with a 
GAF of 57 just a few months later, and a VA providers found 
the veteran to be functioning with a GAF of 55 three years 
later.  Although indicative of a slight decline in the 
veteran's functioning, scores ranging from 51 to 60 still 
reflect no more than moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130 [incorporating by reference VA's adoption 
of the DSM- IV, for rating purposes].  These GAFs comport 
with the symptomatology reported by the veteran and the 
examiner's objective findings.  As the GAF score reported by 
the private examiner does not comport with the symptoms found 
on examination, and as the preponderance of the other 
evidence shows that the veteran's GAF scores are in the 55 to 
57 range, the Board assigns that GAF score only minimal 
probative value.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(it is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence).  However, 
the symptoms and findings reported by the private examiner 
have otherwise been considered.  

The Board finds the C&P examination opinion to be highly 
probative.  The examiner noted the fact that the veteran 
worked full time for 30 years, is still married, has two 
children that with whom he is fairly close, and does chores 
around the house.  In addition, the examiner reports that 
while there was occasional to frequent suicidal ideation the 
veteran denied intent.  Moreover, there is no report in any 
medical evidence of symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; and impaired abstract thinking.  The 
veteran has reported that he has problems with his memory 
such as forgetting appointments, low energy, problems 
concentrating, nightmares, flashbacks, intrusive thoughts, an 
exaggerated startle response, hypervigilence, and problems 
with depression.  The medical evidence indicates that he is 
anxious, depressed, with fair to good insight, good judgment, 
normal thought processes, and speech.  The GAF scores 
assigned are also predominantly in the 55 to 57 range which 
reflects moderate impairment.  These symptoms and findings 
fit within the criteria for his current rating.  After 
considering all the veteran's reported symptoms and the 
probative objective findings, the Board finds that the 
psychiatric disability does not more nearly approximate the 
criteria for a rating of 50 percent or higher at any time 
during the appeal period.  

The Board notes that the medical records contain diagnoses 
other than PTSD.  As the medical evidence does not 
specifically differentiate symptoms of PTSD from those due to 
other disabilities, the Board has considered all psychiatric 
symptoms in rendering this decision.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).   

The assignment of an extra-schedular rating was also 
considered in this matter; however, there is no evidence that 
the veteran's PTSD has resulted in marked interference with 
his earning capacity or employment or necessitated frequent 
periods of hospitalization.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds that the evidence 
is not in equipoise.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as 
amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

Courts have held that, once service connection is granted, 
the claim is substantiated; additional notice is not 
required; and any defect in the notice is not prejudicial.  
See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, discussion of whether the notice requirements as 
set forth in Vazquez-Flores v. Peake have been met is also 
not warranted.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Regarding the duty to assist, STRs, VA and private treatment 
records have been obtained and made a part of the record.  
The veteran was also accorded a C&P examination in April 
2005; the report of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


